Citation Nr: 0106650	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

Entitlement to an increased evaluation for a shell fragment 
wound scar of the right neck area, currently rated as 
10 percent disabling.

Entitlement to a total rating for compensation purposes based 
on unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1963 to November 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied an increased 
evaluation for PTSD (rated 30 percent) and a March 1999 RO 
rating decision that denied an increased evaluation for a 
shell fragment wound scar of the right neck area (rated 
10 percent) and a total rating for compensation purposes 
based on unemployability.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims for increased ratings for PTSD 
and a shell fragment wound scar in the right neck area, and 
for a total rating for compensation purposes based on 
unemployability.

Statements from the veteran are to the effect that he has 
limitation of motion of the neck and numbness of the fingers 
of the left hand associated with the shell fragment wound 
scar of the right neck area.  The medical evidence indicates 
that he has arthritis of the cervical spine and possibly 
degenerative disc disease of the cervical spine.  The 
veteran's statements constitute a claim for secondary service 
connection for a musculoskeletal cervical spine disorder that 
is "inextricably intertwined" to the claim for a total 
rating for compensation purposes based on unemployability, 
and these claims should be adjudicated simultaneously.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) has held that it is the 
VA's task to make findings based on evidence of record and 
not to supply missing facts.  Where the veteran submits a 
claim for a total rating based on individual unemployability, 
the Board may not reject that claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that, where VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disabilities, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia, supra at 297, citing 38 C.F.R. 
§§ 3.103(a), 3.327, 4.16(a) (2000); Beaty, supra at 538; and 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the existing medical records and allegations of 
the veteran and his representative, the VA duty to assist the 
veteran in the development of the claims includes providing 
him with thorough and contemporaneous examinations that take 
into account his prior medical evaluations and treatment.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  It is the 
judgment of the Board that the veteran should undergo a VA 
social and industrial survey to assist in determining the 
effects of his service-connected disabilities on his ability 
to work.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all recent 
sources (VA and non-VA) of evaluation or 
treatment for his service-connected 
disabilities.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should develop evidence to 
adjudicate the claim for secondary 
service connection for a cervical spine 
disorder.

3.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effects of his service-connected 
disabilities on his ability to work.  The 
examiner should offer an opinion on what 
effect the veteran's service-connected 
disabilities have on his ability to work.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his service-connected 
disabilities, other than PTSD.  All 
indicated studies should be performed all 
clinical findings reported in detail.  
The examiner should offer an opinion on 
what effect the veteran's service-
connected disabilities have on his 
ability to work.  In order to assist the 
examiner in providing the requested 
information, the claims folders must be 
made available and reviewed prior to the 
examination.

5.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  The 
psychiatrist must assign a GAF (global 
assessment of functioning) consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth 
Edition (DSM-IV).  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

7.  The RO should adjudicate the claim for 
secondary service connection for a 
cervical spine disorders and review the 
other claims.  If the benefits sought on 
appeal are denied, the veteran and the 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The veteran and his 
representative should be advised that a 
substantive appeal must be submitted 
within 60 days with regard to any new 
issue in order to have that issue 
considered with this appeal.  38 C.F.R. 
§ 20.302(c) (2000).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




